Citation Nr: 0315100	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  01-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a stomach disorder. 

3.  Entitlement to service connection for a stomach disorder 
as secondary to the veteran's service-connected 
schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

This decision will address the issue of service connection 
for asthma.  The remand that follows will address the issue 
of service connection for a stomach condition.


FINDING OF FACT

The onset of the veteran's asthma was in service.


CONCLUSION OF LAW

Asthma was incurred in service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.303, 3.102, 3.159, 3.326 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that his current asthma was 
incurred in service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.   
38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service medical records disclose that the veteran was 
hospitalized for upper respiratory infections in July 1972 
and August 1972.  During the hospitalizations, bronchitis and 
chest pain were also noted.  The veteran was seen in February 
1973 and March 1973 with chest congestion, runny nose, and 
sinus congestion.  The impression was upper respiratory 
infection.  A June 1973 medical examination report for a 
medical board shows the clinical evaluation of the lungs and 
chest was normal.

VA clinical records, dated from December 2000 to May 2001, 
show the veteran was assessed with bronchial asthma.  At an 
August 2001 VA examination, a history of bronchial asthma 
exacerbation episodes since 1973 was noted.  The diagnoses 
included bronchial asthma.  In an April 2003 VA examination 
report, the examiner noted that the claims file and the 
service medical records were reviewed and the findings in the 
service medical records were specifically noted.  The 
diagnosis was asthma.  The examiner opined that the asthma 
was at least as likely as not related with episodes of 
respiratory infections in service.  

The Board has reviewed the probative evidence of record.  
Service medical records reveal treatment for multiple 
respiratory infections with bronchitis during service. 
Moreover, a VA examiner related the veteran's current asthma 
to his service.  Thus, resolving doubt in the veteran's 
favor, the Board concludes service connection is warranted 
for asthma.

The Board has considered the above issue with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  


ORDER

Entitlement to service connection for asthma is granted.


REMAND

Following receipt of this case from the RO, the Board 
undertook additional development of the evidence pursuant to 
38 C.F.R. § 19.2(a)(2) (2002).  However, a May 1, 2003, 
decision by the U.S. Court of Appeals for the Federal Circuit 
invalidated the regulations under which the Board developed 
evidence and provided notice to a claimant, including 
38 C.F.R. § 19.9(a)(2) (2002).  Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  As these 
regulations have been invalidated, any evidence developed by 
the Board must be returned to the RO for consideration and 
issuance of a supplemental statement of the case that 
addresses the new evidence.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should review the veteran's 
claims and determine whether service 
connection for a stomach condition, both 
on a direct basis or as secondary to 
service connected schizophrenia, can be 
granted.  In addressing the claims, the 
RO should consider any additional 
evidence that was developed by the Board.  
The RO should conduct any additional 
evidentiary development deemed necessary.

2.  If the decision remains adverse to 
the claimant, he and the representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



